                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                            CASE NO: 8:17-cr-574-T-36JSS

ANDRES MEZA-MARCOS




                           FINAL REVOCATION HEARING
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc.46), entered January 17, 2019, to which there has been no objection and the

14-day objection period has expired, the Report and Recommendation on Violation of

Supervised Release of the Defendant is now accepted.

      A Final Revocation Hearing was previously scheduled for February 15, 2019

at 10:00 AM before the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 5th day of February 2019.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
